THIS case was here before. Industrial Commission v.Lockard, 89 Colo. 428, 3 P.2d 416. It is unnecessary here to detail the facts; they are stated at length in our former opinion; nor is it necessary to reconsider the principles of law there discussed. That opinion should be read in connection with this.
When the case was here before, we directed the district court to remand the case to the commission, with the direction to determine, in the exercise of its discretion, whether or not to review the proceedings, and to make a ruling or award based upon such exercise of its discretion. The case having been remanded to the commission, it made the following supplemental award: "In the above entitled cause, the commission having further reviewed the entire file pursuant to the judgment of the Supreme Court of the State of Colorado * * * and being now fully advised in the premises and in the *Page 335 
exercise of the discretion by law vested in the commission, refuses to reopen and reconsider this claim, under Section 4484 of the Compiled Laws of Colorado and to review the claim upon its own motion, on the ground of error, mistake or change of conditions." Upon a review of that supplemental award, the district court made an order remanding the case to the commission, with the direction to make "findings of facts, conditions and circumstances which moved it, in the exercise of its discretion, to refuse to reopen the case"; and, if the commission adhered to its supplemental award, to incorporate said findings therein. That order is before us for review.
[1, 2] The commission expressly based its refusal upon the matters appearing in the record before it. If that record does not show that the action of the commission was the result of fraud or a clear abuse of discretion, its action should have been affirmed by the district court. If it does show fraud or a clear abuse of discretion, the district court should have remanded the case to the commission, with the direction to reopen the case for further proceedings. The order made by the district court does not meet the requirements. There was no hearing before the commission, no conflict of evidence; hence there was no necessity for "findings of facts, conditions and circumstances." The order of court called for a formal statement of the reasons for the commission's action; that is to say, for an opinion. Such opinion is not necessary to a determination of the case by the court.
The order is reversed, and the cause is remanded for further proceedings in harmony with this opinion. *Page 336